Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed September 12, 2022 has been entered.  Claims 1, 2 and 5-25 are pending in this application, with claims 14-25 withdrawn from consideration as directed to a non-elected invention.  Thus claims 1, 2 and 5-13 are examined herein, to the extent they read on the elected species.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yahata et al. (US 2018/0214491).
As indicated in the previous Office Action, Yahata discloses functionalized materials including relatively large particles having a plurality of nanoparticles disposed as a coating on their surfaces, including a specific example of aluminum alloy particles coated with ZrH nanoparticles, and further discloses particles of sizes and coating percentages in accord with the instant claims.
Yahata does not specify that the prior art particles are “aspherical” or the specific shapes recited in claim 2, and does not specify the packing efficiency as recited in claim 1 as amended.  However,
a) With regard to the shape of the particles, Yahata para [0114] states that nanoparticles or microparticles (the latter of which would be equivalent to the aspherical particles as claimed) may be spherical or of arbitrary shape.  This at least suggests “aspherical” particles.  Further Yahata para [0098] indicates that the powder particles may have an aspect ratio anywhere between 1:1 and 100:1, placing materials such as oblate or prolate spheroids (toward the lower end of that range) and whiskers, needles, rods and fibers (toward the higher end of that range) within the purview of the prior art.
b) With respect to packing efficiency, Yahata does not state any specific percentages for this parameter.  However, Yahata para [0074] discloses a volumetric density of a welding filler material made from the above-described functionalized material may be values such as 50, 55, 60 or 65%.  Based on para [0064-0065] of Yahata, this welding filler material is substantially a combination of a rather large volume percentage of the particles and a correspondingly small percentage of the nanoparticles.  In other words, the majority of the filler material is the particles.  It follows that the packing efficiency of those particles is in the same ballpark as the volumetric density of the filler.
Thus, the disclosure of Yahata et al. is held to create a prima facie case of obviousness of a material as presently claimed.


			Response to Arguments
Applicant’s remarks filed September 12, 2022 have been fully considered, with the following effect:
a) The rejection under 35 USC 112 is withdrawn in view of the amendment to claim 2.
b) The rejection under 35 USC 103 based on Iacob et al. is withdrawn in view of the amendment to claim 1.
c) With respect to Yahata et al., Applicant refers to drawing Fig. 1 of Yahata that depicts spherical particles, which would have a packing efficiency outside the claimed range.  The examiner’s position is that i) Yahata describes Fig. 1 as a “sketch”, and therefore it cannot reasonably be interpreted as depicting specific shapes of the various components of the prior art in an accurate manner, and ii) even if the drawing of Yahata does depict spherical particles that is merely an exemplary embodiment of Yahata; the broader disclosure of Yahata includes nonspherical particles which would have a lower packing efficiency than the spherical embodiment.
Applicant further discusses the portion of Yahata that refers to volumetric density of the welding filler material, and asserts that this disclosure is not necessarily the same as packing efficiency.  While Applicant is correct on that point, because a substantial majority of the filler material is in fact the particles which possess the claimed packing efficiency, it follows that the two parameters, while not necessarily equal, would be similar to each other as discussed in the rejection supra.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	December 5, 2022